Exhibit 10.1

 

SECOND AMENDMENT TO

THE CRA INTERNATIONAL, INC. 2006 EQUITY INCENTIVE PLAN

 

THIS SECOND AMENDMENT to the CRA International, Inc. 2006 Equity Incentive Plan
(“Second Amendment”), dated the 12 day of March, 2008 is adopted by CRA
International, Inc., a Massachusetts corporation (the “Company”). All
capitalized terms used in this Second Amendment that are not defined herein
shall have the meanings ascribed to them in the Plan (as defined below).

 

RECITALS:

 

A. The CRA International, Inc. 2006 Equity Incentive Plan, as amended (the
“Plan”) was adopted by the Board of Directors of the Company in March 2006 and
approved by the shareholders of the Company at the Company’s 2006 Annual Meeting
of Shareholders on April 21, 2006.  The Plan was amended pursuant to a First
Amendment to 2006 Equity Incentive Plan, dated April 19, 2007.

 

B. Pursuant to Section 14.12 of the Plan, the Plan Administrator has the
authority to amend the Plan in order to foster and promote achievement of the
purposes of the Plan or to comply with or take account of provisions of laws in
other countries in which the Company, parent or subsidiary of the Company
operates or has employees or contracts with independent contractors, or to
obtain favorable tax, exchange control or regulatory (including legal) treatment
for the Company, or any parent or subsidiary of the Company or any person to
whom an Award has been or may be granted.  The Board of Directors of the
Company, acting as Plan Administrator, desires to and does hereby amend the
Plan, as hereinafter set forth, to authorize the grant of Awards that qualify
for preferential personal income tax and social security tax treatment under
French law.

 

NOW, THEREFORE, the Plan is hereby amended by adding a new Section 15, also
referred to as the French Sub-plan as follows:

 

Section 15

 

French Sub-plan; For Individuals Who are French Resident Taxpayers and/or
Subject to the French Social Security Scheme in France

 

All Awards granted under this Section 15 (also referred to as the “French
Sub-plan”) to an employee who is a French resident taxpayer and/or subject to
the French social security scheme in France shall comply with the terms of this
French Sub-plan. The purpose of the French Sub-plan is to grant Awards that
qualify for favorable income tax and social security tax treatment under French
law.  In the event any other provision of the Plan conflicts with a provision of
this Section 15, the provision in Section 15 shall control with respect to any
Award granted under Section 15.  No other Award granted under the Plan shall be
subject to the provisions of this Section 15.

 

15.1 Definitions. The following terms shall have the following meanings for
purposes of this French Sub-plan:

 

(a) “French Award” means, individually or collectively, a grant of Common Stock
under this Section 15 to employees who are French resident taxpayers and/or
subject to the French social security scheme in France.

 

 

--------------------------------------------------------------------------------


 

(b) “Disability” means a physical or mental condition corresponding to the
classification in the second or third categories laid down in Article L. 341-4
of the French Code de la Sécurité Sociale.

 

(c) “Holding Period” means a 2-year period following the applicable vesting
date, during which the employee may not sell or loan his vested French Award in
order to qualify for preferential income tax and social security treatment under
French law.

 

15.2 Eligibility. A French Award under the French Sub-plan may be granted only
to an employee who is a French resident taxpayer and/or subject to the French
social security scheme in France.

 

15.3 Limitation on Grants Under the French Sub-plan. French Awards may not be
granted to an employee who holds more than 10% of the Company’s outstanding
shares at the date of grant or an employee who would hold more than 10% of the
Company’s outstanding shares following the Award grant.

 

15.4 Vesting Periods. Except in the case of the death or Disability of the
employee, each French Award granted under the French Sub-plan shall vest in
accordance with the following schedule:

 

Completed years of employment
from date of grant

 

Cumulative
vesting percentage

 

 

 

 

 

1

 

0%

 

2

 

50%

 

3

 

75%

 

4 or more

 

100%

 

 

A participant shall be 100% vested in his or her French Award in the event his
or her employment is terminated by reason of death or Disability. In the event
of death or Disability, the Holding Period described in Section 15.5 will not
apply but the black out restrictions on sale described in Section 15.6 will
continue to apply.

 

15.5 Holding Period. French Awards granted under the French Sub-plan shall
include a Holding Period of two (2) years following each vesting date of the
French Award in order to qualify for special tax and social security
considerations under French law.

 

15.6 Restrictions on Sale - Black Out Periods. Following the expiration of the
Holding Period described in Section 15.5, French Awards may not be sold:

 

(a) during the then existing black out periods established by the Company which
shall be made applicable to all French Awards;

 

(b) during the ten stock exchange trading days preceding and following the date
on which the Company’s consolidated accounts are made public, or failing that,
the annual accounts are published;

 

(c) between (i) the date on which the Company’s management bodies have knowledge
of information which, if made public, could have a significant impact on the
share price of the Common Stock; and (ii) ten stock exchange trading days
following the date on which this information is published; and

 

(d) if the participant has non public material information about the Company and
such sale would violate any applicable securities laws of the United States of
America or France.

 

--------------------------------------------------------------------------------


 

 

15.7 Restriction on Sale for officers and directors. At the time of the grant of
French Awards, the Plan Administrator shall if any of the participants is an
officer or director of the Company either decide that such officer or director
cannot sell the shares of Common Stock received after Vesting Periods before the
end of his or her functions, or determine the number of shares of Common Stock
received after Vesting Periods that such officer or director shall keep up to
the end of his or her functions.

 

15.8 Restrictions on Transfer. Save for exceptions listed in Section 15.4 above,
French Awards may not be transferred, assigned, pledged or hypothecated in any
manner whatsoever during the Vesting Period.

 

15.9 Other Compliance with French Tax and Social Security Law.  French Awards
granted under the French Sub-plan must also comply with any other requirements
set forth by the French tax and social security law as interpreted and
supplemented by the French tax and social security guidelines in effect at the
date of grant of such Awards.

 

IN WITNESS WHEREOF, this Second Amendment is hereby executed as of the day and
year first above written.

 

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

/s/ James C. Burrows

 

 

JAMES C. BURROWS

 

 

CEO AND PRESIDENT

 

 

--------------------------------------------------------------------------------